DETAILED ACTION
Claims status
In response to the application filed on 2018, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragrap1h:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “The method…wherein the receiving device is a user device and the transmitting device is a base station…”. 
Claim 13 also recites “The method…wherein the receiving device is a base station and the transmitting device is user device…”.
According to the claim languages, the “Receiving device” recited in claim 1 could be both “UE” or “BS”, and similarly the “transmitting device” also can be used as the “UE” or “BS”. It’d be difficult to interpret whether the receiving device is actually performing as a UE or BS, and the transmitting device is actually performing as a UE or BS or not. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. 
Claims 25 and 27 are also rejected based on the same/similar issues. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. For the purpose of examinations, Examiner will interpret the claim(s) as best understood.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 11-15, 17, 21, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2014/0269519 A1) in view of Liang et al. (US 2015/0016374 A1).
Regarding claim 1; SHAN discloses a method of wireless communication, the method comprising: 
determining, by a receiving device, a tone pattern for a reference signal for use in wireless communications between the receiving device and a transmitting device (See Figs. 1-5 and 13: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume mapping the DMRS to resource elements corresponding to a second resource element set in the resource block. ¶. [0025]-¶. [0026]. And See SHAN’s claim 1), each tone of the tone pattern occupying a resource element in a resource block (See Figs. 1-5: DMRS, i.e., reference signal, in a resource block for mapping to resource elements in a resource block. Note: Figure 2 illustrates the shaded area of the resource elements, i.e., tone or pattern, inside the resource block. ¶. [0062]-¶. [0063]. See SHAN’s claims 1 and 10 as well);
determining, by the receiving device, a plurality of power levels for the tone pattern, the plurality of power levels including a respective power level determined for each resource element associated with the tone pattern (See fig. 13 and SHAN’s Claims 19 and 23 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume that a transmit power of the resource elements, i.e., a respective power level of each RE, corresponding to the first resource element set is boosted with the transmit power of the resource elements corresponding to the second resource element set.); and 
transmitting, by the receiving device, the tone pattern to the transmitting device (See Fig. 13 and SHAN’s claim 19: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to map the DMRS to resource elements corresponding to a second resource element set in the resource block, and transmitting the DMRS corresponding to the resource elements and control channel to the terminal according to the determination result. ¶. [0138]-¶. [0139]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, SHAN discloses the method of determining to post the transmit power of the resource element, SHAN doesn’t explicitly discuss the plurality of power levels.
However, Liang discloses the plurality of power levels (See Figs. 2 and 5: identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the plurality of power levels as taught by Liang to have incorporated in the system of SHAN, so that it would provide to improve signal quality to the serving base station and eliminate inter-cell interference. Liang: ¶. [0005].

Regarding claim 2; SHAN in view of Liang discloses the method of claim 1, further comprising: receiving, by the receiving device, the reference signal using the tone pattern (SHAN’s claim 1) and having one or more of the plurality of power levels (Liang: power ratios for each subframe: ¶. [0046]-¶. [0047]).

Regarding claim 4; SHAN in view of Liang discloses the method further comprising: generating, by the receiving device, a mapping between resource blocks and power levels for resource elements in each of the resource blocks (SHAN: mapping a Demodulation Reference Signal (DMRS) to resource elements in a resource block based on the aggregation level; determining, when the resource elements of the DMRS correspond to a first resource element set, whether to map the DMRS to resource elements corresponding to a second resource element set in the resource block; SHAN’s claim 1); and determining, by the receiving device, the respective power level for each resource element of the resource block based on the mapping (SHAN and its claim 5 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to boost a transmit power of the resource elements corresponding to the first resource element set with the transmit power of the resource elements corresponding to the second resource element set)

Regarding claim 8; SHAN discloses the method wherein the tone pattern is determined as one of a set of pre-defined tone patterns for the reference signal (See Figs. 1-5: group of patterns of resource elements. ¶. [0025-0026]).

Regarding claim 11; SHAN in view of Liang discloses the method wherein the respective power level for each resource element in the resource block is different than respective power levels in another resource block used for transmission of the reference signal (Liang: See Figs. 2 and 5: identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).

Regarding claim 12; SHAN discloses the method wherein the receiving device is a user device and the transmitting device is a base station, and wherein the user device transmits the tone pattern and the plurality of power levels to the base station (SHAN’s claim 19 from transmitting from the BS to the UE) over Radio Resource Control layer (See Fig. 11: transmitting over RRC signaling. ¶. [0124]).
[Office’s Note: Because of the alternative claim language such as “one or more of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 13; SHAN discloses the method of claim 1, wherein the receiving device is a base station and the transmitting device is user device (SHAN’s claim 28: A terminal for receiving a control channel in a wireless communication system, the terminal comprising: a transceiver which communicates with a base station.), and wherein the base station transmits the tone pattern and the plurality of power levels to the user device over Radio Resource Control layer (See Fig. 11: transmitting over RRC signaling. ¶. [0124]).
[Office’s Note: Because of the alternative claim language such as “one or more of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 14; SHAN discloses an apparatus comprising: one or more memories having computer-readable instructions stored therein; and one or more processors (See Fig. 15 and its components. ¶. [0145]) configured to execute the computer-readable instructions to:
determine a tone pattern for a reference signal for use in wireless communications between the receiving device and a transmitting device (See Figs. 1-5 and 13: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume mapping the DMRS to resource elements corresponding to a second resource element set in the resource block. ¶. [0025]-¶. [0026]. And See SHAN’s claim 1), each tone of the tone pattern occupying a resource element in a resource block (See Figs. 1-5: DMRS, i.e., reference signal, in a resource block for mapping to resource elements in a resource block. Note: Figure 2 illustrates the shaded area of the resource elements, i.e., tone or pattern, inside the resource block. ¶. [0062]-¶. [0063]. See SHAN’s claims 1 and 10 as well);
determine a plurality of power levels for the tone pattern, the plurality of power levels including a respective power level determined for each resource element associated with the tone pattern (See fig. 13 and SHAN’s Claims 19 and 23 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume that a transmit power of the resource elements, i.e., a respective power level of each RE, corresponding to the first resource element set is boosted with the transmit power of the resource elements corresponding to the second resource element set.); and 
transmit the tone pattern to the transmitting device (See Fig. 13 and SHAN’s claim 19: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to map the DMRS to resource elements corresponding to a second resource element set in the resource block, and transmitting the DMRS corresponding to the resource elements and control channel to the terminal according to the determination result. ¶. [0138]-¶. [0139]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, SHAN discloses the method of determining to post the transmit power of the resource element, SHAN doesn’t explicitly discuss the plurality of power levels.
However, Liang discloses the plurality of power levels (See Figs. 2 and 5: identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the plurality of power levels as taught by Liang to have incorporated in the system of SHAN, so that it would provide to improve signal quality to the serving base station and eliminate inter-cell interference. Liang: ¶. [0005].

Regarding claim 15; SHAN in view of Liang discloses the method of claim 1, further comprising: receiving, by the receiving device, the reference signal using the tone pattern (SHAN’s claim 1) and having one or more of the plurality of power levels (Liang: power ratios for each subframe: ¶. [0046]-¶. [0047]).

Regarding claim 17; SHAN in view of Liang discloses the apparatus further comprising: generating, by the receiving device, a mapping between resource blocks and power levels for resource elements in each of the resource blocks (SHAN: mapping a Demodulation Reference Signal (DMRS) to resource elements in a resource block based on the aggregation level; determining, when the resource elements of the DMRS correspond to a first resource element set, whether to map the DMRS to resource elements corresponding to a second resource element set in the resource block; SHAN’s claim 1); and determining, by the receiving device, the respective power level for each resource element of the resource block based on the mapping (SHAN and its claim 5 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to boost a transmit power of the resource elements corresponding to the first resource element set with the transmit power of the resource elements corresponding to the second resource element set).

Regarding claim 21; SHAN discloses the apparatus wherein the tone pattern is determined as one of a set of pre-defined tone patterns for the reference signal (See Figs. 1-5: group of patterns of resource elements. ¶. [0025-0026]).

Regarding claim 24; SHAN in view of Liang discloses the apparatus wherein the respective power level for each resource element in the resource block is different than respective power levels in another resource block used for transmission of the reference signal (Liang: See Figs. 2 and 5: identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).

Regarding claim 25; SHAN discloses the apparatus is a user device and the transmitting device is a base station (SHAN’s claim 19).

Regarding claim 26; SHAN discloses the apparatus is configured to transmit the tone pattern and the plurality of power levels to the base station (SHAN’s claim 19 from transmitting from the BS to the UE) over Radio Resource Control layer (See Fig. 11: transmitting over RRC signaling. ¶. [0124]) and (See Liang discloses the plurality of power levels, i.e., identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).
[Office’s Note: Because of the alternative claim language such as “one or more of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 27; SHAN discloses the apparatus is a base station and the transmitting device is a user device (SHAN’s claim 28).

Regarding claim 28; SHAN discloses the apparatus is configured to transmit the tone pattern and the plurality of power levels to the user device over Radio Resource Control layer (See Fig. 11: transmitting over RRC signaling. ¶. [0124]).
[Office’s Note: Because of the alternative claim language such as “one or more of”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 29; SHAN discloses a method of wireless communication comprising: 
receiving, by a transmitting device, a tone pattern for a reference signal for use in wireless communications between the receiving device and a transmitting device (See Figs. 1-5 and 13: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume mapping the DMRS to resource elements corresponding to a second resource element set in the resource block. ¶. [0025]-¶. [0026]. And See SHAN’s claim 1), each tone of the tone pattern occupying a resource element in a resource block (See Figs. 1-5: DMRS, i.e., reference signal, in a resource block for mapping to resource elements in a resource block. Note: Figure 2 illustrates the shaded area of the resource elements, i.e., tone or pattern, inside the resource block. ¶. [0062]-¶. [0063]. See SHAN’s claims 1 and 10 as well);
receiving, by the transmitting device, a plurality of power levels for the tone pattern, the plurality of power levels including a respective power level determined for each resource element associated with the tone pattern (See fig. 13 and SHAN’s Claims 19 and 23 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume that a transmit power of the resource elements, i.e., a respective power level of each RE, corresponding to the first resource element set is boosted with the transmit power of the resource elements corresponding to the second resource element set.); and 
transmitting, by the transmitting device, the tone pattern to the transmitting device (See Fig. 13 and SHAN’s claim 19: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to map the DMRS to resource elements corresponding to a second resource element set in the resource block, and transmitting the DMRS corresponding to the resource elements and control channel to the terminal according to the determination result. ¶. [0138]-¶. [0139]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, SHAN discloses the method of determining to post the transmit power of the resource element, SHAN doesn’t explicitly discuss the plurality of power levels.
However, Liang discloses the plurality of power levels (See Figs. 2 and 5: identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the plurality of power levels as taught by Liang to have incorporated in the system of SHAN, so that it would provide to improve signal quality to the serving base station and eliminate inter-cell interference. Liang: ¶. [0005].

Regarding claim 30; SHAN discloses an apparatus comprising: one or more memories having computer-readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions to: 
receive a tone pattern for a reference signal for use in wireless communications between the receiving device and a transmitting device (See Figs. 1-5 and 13: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume mapping the DMRS to resource elements corresponding to a second resource element set in the resource block. ¶. [0025]-¶. [0026]. And See SHAN’s claim 1), each tone of the tone pattern occupying a resource element in a resource block (See Figs. 1-5: DMRS, i.e., reference signal, in a resource block for mapping to resource elements in a resource block. Note: Figure 2 illustrates the shaded area of the resource elements, i.e., tone or pattern, inside the resource block. ¶. [0062]-¶. [0063]. See SHAN’s claims 1 and 10 as well);
receive a plurality of power levels for the tone pattern, the plurality of power levels including a respective power level determined for each resource element associated with the tone pattern (See fig. 13 and SHAN’s Claims 19 and 23 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume that a transmit power of the resource elements, i.e., a respective power level of each RE, corresponding to the first resource element set is boosted with the transmit power of the resource elements corresponding to the second resource element set.); and 
transmit, to the receiving device, the tone pattern to the transmitting device (See Fig. 13 and SHAN’s claim 19: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to map the DMRS to resource elements corresponding to a second resource element set in the resource block, and transmitting the DMRS corresponding to the resource elements and control channel to the terminal according to the determination result. ¶. [0138]-¶. [0139]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, SHAN discloses the method of determining to post the transmit power of the resource element, SHAN doesn’t explicitly discuss the plurality of power levels.
However, Liang discloses the plurality of power levels (See Figs. 2 and 5: identifying the first power and second power for transmitting the first subframe and the second subframe, the frame also are considered as resource elements, respectively. See Abstract and ¶. [0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the plurality of power levels as taught by Liang to have incorporated in the system of SHAN, so that it would provide to improve signal quality to the serving base station and eliminate inter-cell interference. Liang: ¶. [0005].
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2014/0269519 A1) in view of Liang et al. (US 2015/0016374 A1), and further in view of Karjalainen et al. (US 2020/0336194 A1).
Regarding claim 5; SHAN discloses the method further comprising: determining, by the receiving device, the respective power level for each resource element of the resource block  (See fig. 13 and SHAN’s Claims 19 and 23 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume that a transmit power of the resource elements, i.e., a respective power level of each RE, corresponding to the first resource element set is boosted with the transmit power of the resource elements corresponding to the second resource element set.)
SHAN doesn’t explicitly teach using quantized power level values.
However, Karjalainen discloses using quantized power level values. (See Fig. 3: ¶. [0060] for implementing a quantized power value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using quantized power level values as taught by Karjalainen to have incorporated in the system of SHAN, so that it would provide significant improvement in wireless performance, which may include new levels of data rate, latency, reliability, and security. 5G NR may also scale to efficiently connect the massive Internet of Things (IoT), and may offer new types of mission-critical services. Karjalainen: ¶. [0004].

Regarding claim 6; SHAN in view of Karjalainen discloses the method wherein the quantized power level values (Karjalainen: See Fig. 3: ¶. [0060] for implementing a quantized power value) are exchanged between the receiving device and the transmitting device over a Radio Resource Control (RRC) layer (SHAN: ¶. [0124]).

Regarding claim 18; SHAN in view of Liang discloses the apparatus wherein the one or more processors are further configured to execute the computer-readable instructions to: determine the respective power level for each resource element of (SHAN: See fig. 13 and SHAN’s Claims 19 and 23 for determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume that a transmit power of the resource elements, i.e., a respective power level of each RE, corresponding to the first resource element set is boosted with the transmit power of the resource elements corresponding to the second resource element set.) the resource block using quantized power level values (Karjalainen: See Fig. 3: ¶. [0060] for implementing a quantized power value).

Regarding claim 19; SHAN in view of Karjalainen discloses the apparatus wherein the quantized power level values (Karjalainen: See Fig. 3: ¶. [0060] for implementing a quantized power value) are exchanged between the receiving device and the transmitting device over a Radio Resource Control (RRC) layer (SHAN: ¶. [0124]).


Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2014/0269519 A1) in view of Liang et al. (US 2015/0016374 A1), and further in view of Koorapaty et al. (US 2010/0278047 A1). 
Regarding claims 9 and 22; SHAN discloses the method of claim 1, wherein the tone pattern is determined as an irregular combination of a subset of resource elements in the resource block (See Figs. 1-5 and 13: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume mapping the DMRS to resource elements corresponding to a second resource element set in the resource block. ¶. [0025]-¶. [0026]. And See SHAN’s claim 1).
Neither SHAN nor Liang discloses using in irregular combination of a subset of REs. 
However, Koorapaty discloses a method of using in irregular combination of a subset of REs. (See Fig. 3: Resource elements 200 using reference signals based on an irregular pattern. ¶. [0013] and Irregular pattern of the resource elements for the design of reference signals; ¶. [0013]. Fig 3 illustrates the irregular REs combination, i.e., 202 and 210).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using in irregular combination of a subset of REs as taught by Koorapaty to have incorporated in the system of SHAN, so that it would provide an improvement the SINR to cell sites and helps for interference suppression at the UE. Koorapaty: ¶. [0014].

Claims 3, 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN et al. (US 2014/0269519 A1) in view of Liang et al. (US 2015/0016374 A1), and further in view of O’Shea et al. (US 2020/0343985 A1).
Regarding claims 3 and 16: SHAN discloses the method of determining the respective power level for each resource element. (See Figs. 1-5 and 13: determining, when the resource elements of the DMRS correspond to a first resource element set, whether to assume mapping the DMRS to resource elements corresponding to a second resource element set in the resource block. ¶. [0025]-¶. [0026]. And See SHAN’s claim 1).
Shan doesn’t teach the method using machine learning model.
However, O’Shea further teaches using the machine leaning model (O’Shea: using a machine-learning network for transmitting data signal to obtain modified pilot and data information. Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using the machine leaning model as taught by O’Shea to have incorporated in the system of SHAN, so that it would provide an optimization approach with different free parameters, lower bit error rate performance, improved error vector magnitude, frame error rate, enhance bitrates, among other improvements, can be attained over a given communications channel as compared to existing baseline methods conventionally used for digital communications. O’Shea: ¶. [0004].

Regarding claims 7 and 20, SHAN in view of O’Shea teaches the method of determining the tone pattern using a machine learning model. (O’Shea: using a machine-learning network for transmitting data signal to obtain modified pilot and data information. Abstract).

Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frank et al. (US 2010/0260154 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416